Hart, J. (after stating the facts). There is nothing in the contention of appellant that the mayor of the city of Brinkley had no authority to revoke his license because the prosecution was had for a violation of the liquor laws of the State, and not for a violation of a city ordinance. The mayor has the same jurisdiction to hear and determine cases within the limits of his jurisdiction under the criminal laws of the State as has a justice of the peace. Kirby’s Digest, § 5590; Marianna v. Vincent, 68 Ark. 244. Section 5247 of Kirby’s Digest provides that “when.ever any physician and surgeon or person engaged in the practice of medicine or surgery in this State shall be convicted of any crime and misdemeanor involving moral turpitude, in addition to the other penalty or penalties imposed upon him shall be added a revocation of his license to practice medicine and surgery.” This section makes the revocation of the license a part of the punishment for the offense, and contemplates that it shall be imposed by the court in which the case is tried. The second ground relied upon by appellant for reversal is whether or not the sale of intoxicating liquors contrary to the statute is a misdemeanor involving moral turpitude, and that is the real question in the case. “Offenses against the liquor laws, such as illegal sales of intoxicants, keeping liquor in possession with the intent to dispose of it unlawfully, illegally transporting liquor from place to place, and the like, are statutory crimes, not being punishable at common law. They are also of the description mala prohibita, as there is no inherent immorality in such acts, and their illegality lies only in the fact of their being positively prohibited.” Black on Intoxicating Liquors, Par. 383. “Moral turpitude is defined to be an act of baseness, vileness or depravity in the private and social duties which a man owes to his fellowmen or to society in general.” 20 Am. & Eng. Ency. of Law, 872. See also Ex parte Mason, 54 Am. St. Rep. 772; In re Kirby (S. D.) 39 L. R. A. 856. Moral turpitude implies something immoral in itself, regardless of the fact whether it is punishable by law. The doing of the act itself, and not its prohibition by statute, fixes the moral turpitude. It seems clearly deducidle from the above cited authorities that the words “moral turpitude” had a positive and fixed meaning at common law, and that the illegal sale of intoxicating liquors, not being an offense punishable at common law, does not come within the definition of a crime involving moral turpitude. In a statute using • a word the meaning of which is well known, and which has a definite sense at common law, the word will be restricted to that sense. Buckner v. Real Estate Bank, 5 Ark. 536. Counsel for appellee contends that the judgment should be affirmed because the appellant saved no exceptions to the trial court's conclusion of law. No declarations of law were asked, and none were given by the court. Appellant contends that the judgment of the court is not.sustained by the evidence. In such cases no exceptions were necessary, as the exceptions were properly preserved in the record and carried forward in the motion for a new trial. For the error in pronouncing a revocation of appellant’s license to practice medicine, the judgment is reversed, and the case dismissed.